 In the Matter of BossMANUFACTURING COMPANYandGLOVE WORKERS'UNION OF AMERICA, AFLCaseNo. 17-C-1479.-Decided July 08, 1948Mr. Harry L.Browne,forthe Board.Messrs. Cornelius RoachandFred Howard,of Kansas City, Mo.,for the Respondent.Mr. Joseph C. Goodfellow,of Marinette, Wis., andMr. Lee Cissna,of Laclede,Mo., forthe Union.DECISIONANDORDEROn June 22, 1947, Trial Examiner Mortimer Riemer issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices 1 and recommending that it cease and desist therefrom andtake certain affirmativeaction, asset forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board 2 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptionsand brief,and the entire record in the case, and herebyadopts thefindings,conclusions,and recommendations of the TrialExaminer,only to the extent that they are consistent with our Deci-sion and Order.1.The Trial Examiner found that Plant Manager Anderson's re-marks to employees Bush and Prewitt concerning union solicitationon company premises were intended to prohibit such activity duringnon-working hours.We agree.We find, as did the TrialExaminer,1Those provisions of Section 8 (1) and 8(3) of the NationalLabor Relations Act whichthe Trial Examiner found were violated,are continued in Section 8 (a) (1) and 8 (a) (3)of the Actas amendedby the LaborManagement RelationsAct of 19477Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its pokers in connection with this case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Reynolds and Murdock].78 N. L.R. B., No. 69.538 BOSSMANUFACTURING COMPANY539that this conduct and Anderson's further remark to Bush that he waskeeping a record of Bush's union activities constituted violations ofSection 8 (1) of the Act.2.We accept the Trial Examiner's findings as to the statementsmade by Plant Manager Anderson and Assistant Plant ManagerSwearingen to employees George Darr, William Bush, Alpha Gil-lespie, and Lucille Ewing.On the basis of the testimony of thesefour employees, detailed in the Intermediate Report, we find that theRespondent has interfered with, restrained, and coerced its employeesin violation of Section 8 (1) of the Act by threatening to dischargeDarr if he were "instigatiog the union" and stating that other em-ployees had lost their jobs through attempts to organize a union inthe Respondent's plants ; by the interrogation of employees concern-ing their union activities; 3 by Anderson and Swearingen's conduct inaccepting Darr's information as to the union activities of other em-ployees, and by Swearingen's conduct in ordering Darr to keep theRespondent informed of union matters ; 4 by Anderson's threat thatthe Respondent would close the plant if it were organized; 5 and bySwearingen's promise that the Respondent "would take care of" Bushif "something" did not happen in the plant .6We do not agree with the Trial Examiner that Ray Samm was dis-charged for union activity on October 22, 1947, and that the Respond-ent thereby violated Section 8 (3) of the Act. The Trial Examinerrests his finding as to Samm's discharge on two inferences : (1) thatthe Respondent knew of Samm's interest in organizing a union on andbefore October 22; and (2) that Samm's discharge was motivated bysuch knowledge.The first inference is drawn principally from thetestimony of employee George Darr.Darr testified to a conversationwith Plant Manager Anderson and Assistant Plant Manager Swear-ingen during which Darr spoke of Samm's initial efforts to start aunion.Darr also testified that he later informed Swearingen thatSamm had said "to forget it and we will drop it for a while." TheTrial Examiner found that Darr acted as an informant for the Re-spondent.Darr, however, did not testify as to any further conver-sations and, more particularly, did not testify that he informed theRespondent of Samm's intention to visit a union organizer on the3Matter of Sewell Manufacturing Company,72 N. L. R. B. 85;Matter of Ames SpotWelder Co, Inc,75 N. L. R B. 352.4Such conduct constitutes unlawful surveillance of organizational activity.SeeMatterof Sohio PipeLine Company, 75 N.L. R. B. 858.5 SeeMatter of Wadesboro Full-Fashioned Hosiery Mills, Incorporated,72 N. L, R. B.1064;N. L. If. B. v. American Furnace Co.,158 F. (2d) 376 (C. C. A. 7).5We interpret this remark as a thinly veiled reference to union organizational activityand, as such, unlawful interference.See Matter of Union Products Company, 75N. L. R. B.591. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrucial date of October 22.Three other witnesses testified to discrimi-natory, anti-union statements by both Anderson and Swearingen, but'in none of their testimony is there any direct reference to Samm.As indicated in the Intermediate Report, ample cause existed todischarge Samm for both business and efficiency reasons.His originaljob of cutting leather tips by hand was discontinued when machinesreplaced the hand process.Thereafter, he was employed as a sub-stitute stacker, and as a handy man, and finally, at the time of his dis-charge, was assigned to the task of oiling the production machines.The record is clear that Samm's work as an oiler was not satisfactory.Samm, himself, admitted it took him 3 to 4 minutes to oil a machine,whereas the time consumed by individual operators in oiling their ownmachines was 1 to 11/2 minutes.A number of the piece-rate operatorstestified that Samm was too slow and too talkative. Several had com-plained to their supervisors.The Trial Examiner notes that the evi-dence warrants a finding that Samm's work caused dissatisfactionwhich "could no longer be ignored."After his discharge the opera-tors resumed the practice of oiling their own machines.On this record, we are not persuaded that the evidence preponderatesin favor of a finding that Samm was discharged because of his unionactivities rather than for the valid reasons discussed above.Accord-ingly, we shall dismiss that portion of the complaint alleging thatSamm was discharged in violation of Section 8 (3) of the Act.THE REMEDYIn view of the testimony of a number of employees that they were,not coerced by any of the actions of the Respondent,' the Trial Exam-iner recommended that the Board issue a cease and desist order limitedto the specific conduct which he found to be violative of Section 8 (1)and 8 (3) of the Act.We, however, believe that the Respondent's con-duct, heretofore found to be unlawful, is indicative of its oppositionto the underlying purposes of the Act and the amended Act, and is sorelated to other employer unfair labor practices that the threat ofthe future commission of any or all of such practices exists.We shalltherefore order that the Respondent cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of theamended Act.87Testimonyof this nature is immaterial to charges of unfairlabor practicesMatterof The PureOil Company,73 N. L. R. B1; N. L R B. v WinonaTextile Mills,160 F.(2d) 2018SeeMatter of Federal-Mogul Corporation,Federal-MogulServiceDivision, 76 N L. R B.1, and casescited therein. BOSS MANUFACTURING COMPANYORDER541Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Boss Manu-facturing Company, Chillicothe, Missouri, and its officers, agents,successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Glove Work-ers'Union of America, AFL, or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a) Post immediately at its Chillicothe, Missouri, plant, copies of thenotice attached hereto marked "Appendix A." 9Copies of said notice,to be furnished by the Regional Director for the Seventeenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(b)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT Is FI RTIIER ORDERED that the complaint, insofar as it allegesthat the Respondent unlawfully discriminated against Ray Samm inviolation of Section 8 (3) of the Act be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :'In the event that this Order is enforced by a decree of a Circuit Court of Appeals,there shall be inserted before the words"A DECISION AND ORDER" the words"DECREEOF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist GLOVE WORKERS'UNION OF AMERICA, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All our employeesare free to become or remain members of the aforesaid union,or any other labor organization.Boss MANUFACTURING COMPANY,Employer.Dated ----------------------By ------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Harry L. Broome,for the Board.Messrs. Cornelius RoachandFred Howard,ofKansas City, Mo., for therespondent.Mr. Joseph C. Goodfellow,of Marinette, Wis., andMr. Lee Cissna,of Laclede,Mo., forthe Union.STATEMENT OF THE CASEUpon a first amended charge filed November 8, 1946, by Glove Workers' Unionof America, affiliated with the American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Seventeenth Region (Kansas City, Missouri),issueda complaint dated May 28, 1947, against Boss Manufacturing Company, hereincalled the respondent, alleging that the respondent had engagedin and wasengagingin unfair labor practices affecting commerce within themeaning ofSection 8(1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint alleged insubstancethat the respondent: (1) in order to discourage membership in the Union, ex-presseddisapproval of it; threatened to close down its operations should theemployeesorganize;and sought to obtain information about theUnion, itsorganizersand members; (2) on or about October 22, 1946,discharged Ray Sammand thereafter refused to reinstate him because he soughtto organize and assistthe Unionand engagedin other concerted activities; and (3) by reason of theforegoing acts, interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.Copies of the complaint together with notice of hearing thereonwere dulyserved upon the respondent and the Union. The respondentfiled an answer inwhich it admitted certain factual allegations of the complaint but denied that ithad engaged in anyunfair laborpractices.Pursuant to notice, a hearing was held on June 16 and 17, 1947, at Chillicothe,Missouri, before Mortimer Riemer, the undersignedHearing Examiner, duly BOSSMANUFACTURING COMPANY543designated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel who participated in the hearing, and the Union by itsrepresentatives.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing upon the issues was afforded all theparties.At the outset of the hearing counsel for the Board moved to strike aportion of the answer as an inadequate statement of the grounds constitutingthe respondent's defense to the alleged discriminatory dischargeof Samm. Themotion was denied. At the conclusion of the hearing, a date was fixed for thefiling of briefs and an informal discussion of some of the issues was had upon therecord.Thereafter, counsel for the respondent submitted a brief.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Boss Manufacturing Company, the respondent herein, is an Illinois cor-poration with a place of business at Chillicothe, Missouri. It is there engaged inthe manufacture, sale and distribution of workmen's gloves, mittens, corn huskersand related products. In the course and conduot of its business, the respondenthas continuously caused quantities of raw material consisting chiefly of thread,flannel, leather and knit tubing to he purchased and transported in interstatecommerce to its plant at Chillicothe, Missouri, from States other than the Stateof Missouri.For the year 1946, the purchases of the said raw material exceeded$100,000 in value, 90 to 95 percent of which was shipped from sources outsidethe State of Missouri.For the same year sales of finished products exceeded$125,000 in value, 80 percent of which was sold and shipped from the Chillicotheplant to consignees outside the State of MissouriThe respondent admits'that it is engaged in interstate commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDGlove Workers' Union of America, A. F. of L., is a labor organization admittingto membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESThe record herein presents the picture of a situation where each major issueis seriously controverted and findings of fact are dependent in large measureupon the credibility of witnesses. If the Board's witnesses are to be believed, therespondent after acquiring knowledge of Ray Samm's interest in organizing theUnion, waited until sure of its knowledge, and then at the moment when hisefforts were likely to succeed in its formation, discharged him givingbusinessreasons as a pretext to justify the discharge. On the other hand, if thewitnessesfor respondent are credited, the respondent hadno forehand knowledge of Samm'sunion interest or activity and discharged him because he was an inefficient em-ployee.Moreover, other witnesses gave testimony .that the advent and presenceof the Union had not been interfered with and membership therein had not beento the employees' disadvantage. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The discharge of Ray SammSammwas first employed by the respondent in January 1946, as a tip cutter.This is a simple unskilled hand operation and was performed by three or fouremployees in all.About June 10, Samm was transferred to the operation ofstaking and stacking cut leathers, to replace a regular operator who was ill.For this work Samm was paid 68 cents an hour, representing an increase overthe hourly rate paid him as a tip cutter. In late August, on the return toemployment of the regular staker,Sammwas transferred to the shipping depart-ment.Here for the next month or so, Samm performed a number of miscel-laneous tasks in and out of the shipping department.Sometime in June, the respondent received orders to discontinue tip cuttingas a hand operation and change over to the mechanical cutting of glove tips byuse of dies on a machine known as a clicker. The changeover required sometime to perfect but the evidence shows that on October 19, the respondentemployed four tip cutters, on October 26, it employed only one, and thereafterthe hand operation was discontinued.Because tip cutting as a hand operation was coming to an end, the respondentsought a more permanent post for Samm than his irregular duties in the shippingdepartmentElsewhere, in the respondent's operations at its other plant, thesystem of using an employee £o clean and oil heavy sewing machines was ineffect,whereas at Chillicothe, the sewing machine operators oiled their own_machines.Using the foregoing system as a precedent, the respondent in earlySeptember decided to adopt the system at Chillicothe and Samm was given thejob of oiler.Thereafter, until his discharge on October 22, but for about 2 weeksspent in the shipping department and some other miscellaneous work, Samm wasoccupied in the task of oiling and cleaning the sewing machines. Samm's rateof pay remained the same when he became the oiler but Walter Swearingen,assistant plant manager, told Samm there was a "good opportunity" in the workif he performed his tasks satisfactorily.Just about the time Samm was transferred to his new job he made known hisinterest in organizing a union to a select few of his friends among the employees.He asked them what they thought of the idea and volunteered to visit GeorgeWilcox, his uncle, at Kirksville, Missouri, for the purpose of getting informationand suggestions about the formation of a union. Samm's conversations withfellow employees were both on and off company property but were secretive andevery effort was made to hide the nature and extent of these early efforts.Among those told of Samm's intention to visit Kirksville was George Darr, amachinist employed in the plant.Darr was called as a witness by the Board.He is not a union member.Hetestified that shortly after he learned that Samm was going to Kirksville to secureunion information, he informed G. W. Anderson, the plant manager, and Swear-ingen of this fact; that Anderson replied that if he believed Darr "was insti-gating the union", his time was "up"; and that Anderson inquired if Darr hadany further knowledge of union.interest.He testified further that about Octo-ber 1, Samm told him to "forget" the matter, "and we will drop it a while." Inaddition Darr testified that he informed Swearingen of this latest conversationwith Samm, whereupon Swearingen replied that it was Darr's duty to keep himinformed "about the matter," which Darr said he would do.Darr's testimony if credited would provide the basis for imputing union knowl-edge to the respondent.However, both Anderson and Swearingen flatly denied BOSS MANUFACTURINGCOMPANY1545any knowledge of fact or rumors about Samin and his union interests in Septem-ber and OctoberBoth men placed their first knowledge of Samm's activitiessubsequent to his discharge when they received information from the RegionalOffice concerning the filing of charges.In addition,Anderson denied Darr'stestimony that the latter acted as an informant on Samm or that he had warnedDarr against participating in union organizational affairs.Swearingen likewisedenied Darr's testimony that he had been informed-of Samm's proposed trip toKirksville;that the matter was to be dropped;and that it was Darr's duty to actas an informant.Before passing upon the above testimony, certain events which are not indispute and which preceded Samm's discharge are now considered.Samm on his first trip to Kirksville did not see his uncle.He decided there-after in conversations with his employee friends to make another visit on Sunday,October 20.On returning that night from Kirksville, he visited William Bush, theshipping clerk and one of those interested in forming the UnionSamni toldBush that his uncle had counseled getting in touch with a local organizer. Bothmen decided to consult employees of a Chillicothe creamery which was organized.On Monday night, October 21, Bush went to the creamery and was there advisedto contact Lee Cissna, an A. F. of L representative at Laclede, Missouri. Sammand Bush then made plans to visit Cissna at Laclede the night of October 22.Bush told Darr on the morning of October 22,that lie and Samm were going toLaclede that nightSamm likewise told several of his employee friends, includingDarr, during the noon hour of his intentions to visit Cissna.The foregoing find-ings in this paragraph rest upon credible and uncontradicted testimony.Alpha Gillespie, the plant janitor, called as a witness by the Board, testifiedthat about 10 a m. on October 22, Anderson asked him if any one had talkedto him about trying to organize a union. Gillespie replied that no one hadtalked to him.Anderson then stated that lie knew "a couple of them" weregoing to visit an organizer that night and that lie might "give them more time yetto look about it "According to Gillespie's further testimony, Anderson thenwent on to relate that there had been an "organization" at the respondent'sLeavenworth plant, which did not last long and that its "main instigator" wasno longer employedAll of the foregoing testimony Anderson denied.There is a further hit of disputed testimonyAccording to Bush, on themorning ofOctober 22,Swearingen told Bush that"something"was going on inthe plant of which the respondent was aware, if it-happened Bush would "justbe a shipping clerk";if nothing occurred the respondent would "take care" ofBush ; but Swearingen could not "mention what it was" and that Bush shouldsee Anderson.Bush did not see Anderson until October 24, after Samin's dis-chargeHe testified Anderson stated they were trying to organize the plant,there wasn'ta "damned thing" he could do about it;that union organizers.at Leavenworth were no longer employed and the respondent would close theplant before operating under a closed shop.With respect to this testimony,Swearingen testified as follows:He denied anyconversation with Bush on October 22, but did acknowledge a conversation on aprevious occasion wherein he told Bush that he could do nothing for him abouta wage raise and this matter should be discussed with Anderson.Anderson,admitted that he talked to Bush about a wage increaseHe could-not recall anyconversation about the plant being organized or that union organizers at Leaven-worth were no longer employed.Finally on the subject of respondent's union knowle0ge there is the testimonyof Lucille EwingShe testified that on October 22, the rumor spread in the 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant that a union was being organized, and that all who joined would lose theirjobs.Thereupon at about 5 p. m. she went in to see Anderson to ask if herjob was in jeopardy. Anderson told her not to worry, since he had confidencein her.She testifiedfurther that Anderson said "they" were tryingto organizea union in the plant and that employees had lost their jobs throughsimilar effortsin the past.Anderson denied all of this testimonyThe crucial issue of union knowledge on the respondent's part is dependent upona finding that as a result of these alleged conversations, information came to therespondent concerning Samm's efforts to create a union. It is difficult to believethat each Board witness fabricated a story out of whole cloth in order to chargethe respondent with the requisite notice.This might be true of one witness buthere we have Gillespie, Bush and Ewing all testifying in substance that therespondent knew of union activity in the plant and Darr testifying, that he gavethe respondent direct information of Samm's connection with it.Darr was inter-viewed by the respondent's counsel in a pre-hearing witness conference and failedto disclose to him at that time, although asked, the facts that he later testified toconcerning conversations with Anderson and Swearingen.The burden was upon the Board to show by clear and substantial evidence thefacts upon which the ultimate fact in issue could be drawn that the respondentknew of what was being undertaken to form the Union. There is more than astrong suspicion of union knowledge in this case, despite the denials of Andersonand Swearingen.As indicated above, it is difficult to believe that the testimonyof Darr, Gillespie, Bush, and Ewing was conjured up in orcjer to provide the basisof such a finding.The undersigned is satisfied on reviewing the entire record andparticularly the testimony of the foregoing witnesses that there are here presentsubstantial bases, in fact, from which the fact in issue can reasonably be inferred-that respondent did know on October 22, and prior thereto, that Samm wasinterested in organizing a union and was playing a leading role in that connection,It is so found.More than proof that Samm was at the time of his discharge engaged in con-certed activity which was known to the respondent is needed, however, in orderto find as a fact that the discharge was discriminatory.Two possible inferencescan arise in the present case : (1) that Samm's discharge was discriminatory ;and (2) that despite his known occupation with union matters he was dischargedfor cause.The undersigned acknowledges the merit in the respondent's arguments ad-vanced at the hearing and again in its brief that Samm was the only individualdischarged and had the respondent deliberately sought to deal the Union a deathblow, it might have chosen Bush as the person for this purpose. Samm's unionactivitieswere not particularly distinguished by reason of their character orquality and Bush no less than Samm, played a leading role in the early effortsto create a unionBush was by reason of his position as a shipping clerk, histenure of service, and his maturity, a more obvious object for discrimination.When the Union was later formally organized and its activities and officers mat-ters of public knowledge, no acts of reprisal were lodged against union membersor officers and, except for Samm, there is no showing that any other union memberwas the object of discrimination.On- the other hand, it is possible that therespondent believed for reasons which are hereafter discussed, that Samm wasone employee that it could afford to discharge with least effect on its businessoperations, and at the same time with seemingly proper motive, rid itself of anemployee who was one of the two active employees interested in organizing a union. BOSS MANUFACTURING COMPANY547Sammworked as an oiler and the previous history of his employment indi-cates that the respondent considered him an unskilled employee whose servicescould be easily spared.When the tip cutting operations became subject tochange Sammwas tried at other tasks. The work of an oiler was an experimentwhich proved unsatisfactory.Tip cutting being eliminated as a hand operationand Sammhaving no other skills, the respondent could with reason concludethatno other place was available for Samm. As indicated above, the oiling ofmachineshad previously been performed by the machine operators.They ob-jectedto Samm doing the work because of the time lost on their piece-workrates.The undersigned is of the opinion that although the respondent's wit-nesses gave grossly exaggerated testimony on the length of time taken by Sammto oil a machine, nevertheless, it appears from the testimony of the Board's ownwitnessesthat Samm did take longer to do this work than the operators them-selvesPerhaps he did a more thorough job of oiling and cleaning than themachine operators were accustomed to perform for themselves. But his effortswere not appreciated and they objected to the work being done at all and com-plained about the length of time that he took to oil the machines.At least two sewing machine operators, Helen Moling and Justa Fairchild, com-plainedto their floorlady about Samm.May Dominique on one occasion refusedto let Samm oil her machine. This incident was apparently reported to top-management by Lena McCarthy, the floorlady. Anderson and Swearingen dis-cussed the complaints brought to their attention concerning the length of timeSamm spent on his oiling operationsThe question of his discharge was firstbroached about October 1:5, as a result.Thus as heretofore indicated, althoughthe respondent's witnesses magnified the length of time Samm took to oil amachine, nevertheless there is a totality of credible evidence sufficient to war-rant a finding that Samm's work caused a certain amount of dissatisfactionwhich could no longer be ignored.Anderson and Swearingen made the joint decision to discharge Samm onOctober 22. It is not without significance that this date coincided with theproposed visit of Samm and Bush to Cissna later that day. It will be recalledthat Gillespie testified that on the morning of October 22, Anderson asked himif any one had talked to him about organizing a union and then stated that heknew that "a couple" of employees were going to visit an organizer that night.Gillespie testified further that Anderson told him that "an organization" at therespondent's Leavenworth plant did not last long and that its "main instigator"was no longer employed.Gillespie stated this conversation occurred at about10 a. in., on October 22.Both Bush and Samm had informed Darr of their im-pending visit to Cissna, the former fixing the time of his disclosure in the"morning" and the latter at noon on October 22. The undersigned is convincedthat Darr acted as an informant. Gillespie's testimony is subject to challengebecause his timing of the conversation does not fit into the sequence of eventswith exact nicety.Yet on the whole, the undersigned is of the opinion despiteAnderson's denials that this conversation was held.On this issue Gillespie wasthemore impressive and forthright witness.Hence, the undersigned creditsand accepts Gillespie's testimony that on the morning of October 22, Andersonknew of the proposed visit of two employees to see an organizer'The question of whether Samm was discriminatorily discharged is a veryclose one.The undersigned cannot overlook the persuasive character of Gilles-1 See N.L. R. B. v. Bird Machine Co.,161 F. (2d) 589 (C. C. A. 1) ;N. L. R B. V.Link-BeltCo., 311 U. S. 584, 597;N. L. R. B. v. Franks Bros. Co.,137 F. (2d) 989, 991;N. L. R. B. v. Auburn Foundry Inc.,119 F. (2d) 331, 333. 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDpie's testimony as to the nature of Anderson's remarks which were followedthereafter by the discharge of an employee who could with reason be chatacter-ized a "main instigator" of the Union.Of the two permissive inferences thatmight be drawn from the circumstances of the case, the inference that Samm'sunion activities were the dominating influence in selecting October 22 as thedate of discharge,is, inthe undersigned's opinion, not only as logicll an in-ference but the more compelling inference under the total circumstances of thecase.The undersigned believes that the testimony of such witnesses as Darr,Gillespie, and Ewing is not only on the whole accurate but that it placed Sammin the position before the respondent of being the leading figure and the oneresponsible for the concerted activities.On October 23, when Samm saw Ander-son about a letter of recommendation, Anderson told him that he was dischargedfor several reasons but that lie was not obligated to state the reasons. Sammrelated that Swearingen had informed him that lie had been discharged becausehe was not adapted to his work and hence, he would like to return to a job forwhich he was adapted. Anderson told him, however, that lie would not hireSamm for any position. Anderson did not tell Samm that lie used too muchtime in his oiling tasks or that lie engaged in gossip with the machine operatorsbut he gave Samm a letter of recommendation praising him "as a good employee."On the record as a whole, the undersigned is of the opinion that Sainm's dis-charge on October 22 was motivated by the respondent's knowledge of his con-certed activities and, despite existing causes for non-discriminatory discharge,the respondent did in fact decide on October 22 to discharge him for his con-certed activities.It is so found and that thereby the respondent violated Section8 (3) of the Act.B. Interference, restraint andcoercionBush testified that a week or two after Samm's discharge, Anderson,in con-versation, accused him of neglecting orders and pulled out a pocket note-book,thrust it in his face and said that he was keeping a record of Bush's union activi-ties.Anderson testified on the contrary that he reprimandedBush for someshipping mistakes that he had made.He acknowledged that he did pull out anote-book but explained to Bush that he was keeping a record of his mistakes,in order to have evidence for use in the case of a discharge for that ie.i'4onThetestimony of Bush is credited over that of Anderson's and it is found Andersonmade the remarks as testified to by BushSuch conduct is found to be violativeof Section 8 (1) of the Act as constituting interference, restraint, and coercion.On another occasion, subsequent to Sanini's discharge, Bush testified thatAnderson warned him not to solicit for the Union on company premises becauseitwas against the law and that he had proof that Bush was engaged in suchactivities.Bush denied any such conductAnderson acknowledged that hewarned Bush not to solicit but testified his warning was restricted to such activ-ity on company time.Hazel Prewitt testified that sometime after Samna's dis-charge, during the noon recess, she was observed in the act of passing someunion materialto a co-worker and was thereupon directed to report to Anderson.On reporting to Anderson she was warned that she could not solicit "for theUnion in here." This testimony of Prewitt is uncontradictedWith respect to the aforementioned conduct of Anderson there i,; no recordevidence of any plant rule prohibiting the solicitation of union membershipor the transaction of incidental union business during non-working hours.The BOSS MANUFACTURINGCOMPANY549undersigned assumes that the non-discriminatory prohibition by the respondentof this type of activity on the respondent's time would have been clearly withinthe prerogative of management. It seems clear, however, that what Andersondid was to warn Bush and Prewitt against the use of non-working time to assistthe Union. InN. L R. B. v Republic Aviation Corp.,132 F. (2d) 193, it washeld, the Supreme Court affirming the holding in 324 U S. 793, that Section 7 ofthe Act was properly construed by the Board as conferring upon employees theright to solicit membership on behalf of labor organizations within the plantin which they worked except during working hours. Curtailment of that rightby an employer, it was held, constituted an unfair labor practice unless the em-ployer could justify such limitation by showing that to permit solicitation duringnon-working hours would result in detriment to plant discipline or efficiencyso substantial as to warrant over-riding the employees' interest involved.The respondent made no such showing in the instant case. It follows undertheRepublic Aviationcase that regardless of the factor which motivated Ander-son's announcement of the rule, its application to the kind of activity Bush andPrewitt were engaged in during non-working hours was an illegal invasion ofrights which the statute guarantees to employees.The undersigned finds thatthe afore-mentioned conduct of Anderson constituted a violation of law withinthe meaning of Section 8 (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I,above, have. a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has violated Section 8 (1) and (3) of theAct, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action which the undersigned finds necessary to effectuate thepolicies of the Act.The undersigned found that the respondent discharged Ray Samm because of hisconcerted activities and his ettorts to organize the respondent's employees.Ordi-narily the discharge of an employee for engaging in concerted activities is suffi-ciently gra,, e to warrant the recommendation that the respondent cease and desistfrom in any manner interfering with the rights of employees guaranteed in Sec-tion 7 of the ActHowever, in the instant case, there is the testimony of numer-ous witnesses by both the Board and the respondent that they were neitherinfluenced nor coerced by anything the respondent did and that they felt perfectlyfree to join or not join a union. in view of testimony of this nature, the under-signed will not recommend that the respondent be ordered to cease and desist fromin any manner infringing upon the rights guaranteed in Section 7 of the Act.Although the tip-cutting operation has been discontinued and the experimentof using Sanim as an oiler has on the whole proved unsatisfactory, the under-signed deems it necessary in order to effectuate the policies of the Act to recom-mend Samm's reinstatement to a job at the respondent's plant which is conimen-surate , with his abilitiesThe undersigned will recommend immediate and fu1L794767-49-vol 78-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement for Samm to a substantially equivalent position m without preju-dice to his seniority or other rights and privileges.The undersigned will also recommend that the respondent make whole Sammfor any loss of pay he may have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to that which he normally wouldhave earned as wages from the date of the discrimination against him to the dateof the offer of reinstatement, less his net earnings' during such period.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.The Glove Workers' Union of America, A. F. ofL., is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regardto the hire and tenure of employment of RaySamm, thereby discouragingmembership in Glove Workers' Union of America,A. F. ofL., respondent has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof therights guaranteedin Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practiceswithin themeaningof Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingconimeice within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that Boss Manufacturing Company, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the Glove Workers' Union of America,A. F. of L., or any other labor organization of its employees by the dischargeand refusal to reinstate any of its employees or discriminating in regard to thehire and tenure of employment or any term or condition of employment;(b)Discouraging membership in the Glove Workers' Union of America,A. F. of L, or any other labor organization of its employees, by engaging inconduct of the nature heretofore found to be a violation of Section 8 (1) and(3) of the Act, or in any like or related act or conduct which interferes with,restrains, or coerces employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Glove Workers' Union of America,A. F. of L., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the Acct.2 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L R. B.,827.3SeeMatter of Crossett Lumber Co.,8 N. L. R. B 440, 497-498. BOSS MANUFACTURING COMPANY5512.Take thefollowing affirmative action whichthe undersigned finds will effec-tuatethe policies of the Act :(a)Offer toRay Samm immediate and full reinstatement to a substantiallyequivalent positionwithout prejudice to his seniorityor other rights andprivileges ;(b)Make whole Ray Samm for any loss of pay he may have suffered byreasonof the respondent's discrimination against him,by paymentto him of asum ofmoney equal to the amount which henormallywould have earned aswages fromthe date of his discriminatory discharge to the date of the respond-ent's offerof reinstatement less his net earningsduring saidperiod ;(c)Post inconspicuous places throughout its plant in Chillicothe,Missouri,copies of the notice attached hereto marked "Appendix A." Copies ofsaid notice,to be furnished by the Regional Director for the Seventeenth Region, after beingsigned bythe respondent's representative, shall be posted immediately by therespondent upon receiptthereof andmaintainedby it for atleast sixty (60)consecutive days thereafter,in conspicuousplaces, includingallplaces wherenoticesto employeesare customarilyposted.Reasonable steps shall be takenby the respondentto insurethatsaid notices are not altered,defaced, or coveredby anyother material;(d) Notify the Regional Director for the Seventeenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It isfurther recommended that,unless onor before ten (10)days fromthe dathof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe actionaforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an originaland four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof; and any partyor counsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203 65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.MORTIMER RIEMER,HearingExaminer.DDated July 29, 1947. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WIL nor interfere with, restrain, or coerce our employees in the exer-cise of their right to self-organization,to form labor organizations,to join-or assistGLOVEWORKERS'UNION OF AMERICA, A. F. of L.,or any other labororganization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL OFFER to the employeenamed belowimmediate and full reinstate-ment to a substantially equivalent position without prejudice to any senior-ity orother rights and privileges previously enjoyed, and make him wholefor any loss of pay suffered as a result of the discrimination.RAY SAMMAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstaby employee because of membership in or activity on behalf of any such labororganization.LossM_\NUracrui:ico CoIIPANY,Eni ployer.Dated----------------------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other ipaterial.